Exhibit 10.1

September 15, 2009

     
Stephens Inc.
  RBC Capital Markets Corporation
111 Center Street
  Three World Financial Center
Little Rock, Arkansas 72201
  200 Vesey Street
 
  New York, NY 10281

     Re:      Proposed Public Offering by Home BancShares, Inc.
The undersigned, an executive officer, director and/or stockholder of Home
BancShares, Inc., an Arkansas corporation, or one of its significant
subsidiaries (the “Company”), understands that Stephens Inc. and RBC Capital
Markets Corporation (collectively, the “Underwriter”), propose to enter into an
Underwriting Agreement (the “Underwriting Agreement”) with the Company providing
for the public offering of shares (the “Shares”) of the Company’s common stock,
$0.01 par value per share (the “Stock”). In recognition of the benefit that such
an offering will confer upon the undersigned as an executive officer, director
and/or stockholder of the Company, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned agrees with the Underwriter that, during a period of 90 days from
the date of the Underwriting Agreement, the undersigned will not, without the
prior written consent of the Underwriter, directly or indirectly, (i) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, or otherwise dispose of or transfer any shares of the Company’s
Stock or any securities convertible into or exchangeable or exercisable for
Stock, whether now owned or hereafter acquired by the undersigned or with
respect to which the undersigned has or hereafter acquires the power of
disposition, or file any registration statement under the Securities Act of
1933, as amended, with respect to any of the foregoing or (ii) enter into any
swap or any other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of the
Stock, whether any such swap or transaction is to be settled by delivery of
Stock or other securities, in cash or otherwise. If either (i) during the period
that begins on the date that is 15 calendar days plus three (3) business days
before the last day of the 90-day restricted period and ends on the last day of
the 90-day restricted period, the Company issues an earnings release or material
news or a material event relating to the Company occurs, or (ii) prior to the
expiration of the 90-day restricted period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the 90-day restricted period, the restrictions set forth herein will continue to
apply until the expiration of the date that is 15 calendar days plus three
(3) business days after the date on which the earnings release is issued or the
material news or event related to the Company occurs. The Company shall promptly
notify the Underwriter of any earnings releases, news or events that may give
rise to an extension of the initial restricted period.
Notwithstanding the foregoing, the undersigned may transfer the undersigned’s
shares of Stock (i) as a bona fide gift or gifts, provided that the donee or
donees agree to be bound in writing by the restrictions set forth herein,
(ii) to any trust or family limited partnership for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust or general partner of the family limited
partnership, as the case may be, agrees to be bound by the restrictions set
forth herein, and provided further that any such transfer shall not involve a
disposition for value, (iii) pledged in a bona fide transaction outstanding as
of the

 



--------------------------------------------------------------------------------



 



date hereof to a lender to the undersigned, as disclosed in writing to the
Underwriter, (iv) pursuant to the exercise by the undersigned of stock options
that have been granted by the Company prior to, and are outstanding as of, the
date of the Underwriting Agreement, where the Stock received upon any such
exercise is held by the undersigned, individually or as fiduciary, in accordance
with the terms of this Lock-Up Agreement, (v) pursuant to Rule 10b5-1 plans of
the undersigned in effect as of the date of the Underwriting Agreement, or
(vi) with the prior written consent of the Underwriter. For purposes of this
Lock-Up Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.
The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s Company Stock, except in compliance with this
Lock-Up Agreement. In furtherance of the foregoing, the Company and its transfer
agent are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Lock-Up Agreement.
The undersigned represents and warrants that the undersigned has full power and
authority to enter into this Lock-Up Agreement. The undersigned agrees that the
provisions of this Lock-Up Agreement shall be binding also upon the successors,
assigns, heirs and personal representatives of the undersigned.
The undersigned understands that, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the Stock to be sold thereunder, the undersigned shall be
released from all obligations under this Lock-up Agreement. Notwithstanding
anything herein to the contrary, this Lock-up Agreement shall automatically
terminate and be of no further effect as of 5 p.m. Central Time on December 14,
2009 if a closing for the offering of the Shares has not yet occurred as of that
time.
This Lock-up Agreement shall be governed by and construed in accordance with the
laws of the State of Arkansas.
Very truly yours,
Signature: ____________________________________
 Print Name:

 